PER CURIAM.
We have for review Fonseca v. State, 570 So.2d 424, 425 (Fla. 3d DCA 1990), which certified the same question of great public importance answered in Smith v. State, 598 So.2d 1063 (Fla.1992):
Should Pope v. State [, 561 So.2d 554 (Fla.1990),] be applied retroactively to sentences imposed prior to April 26, 1990?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. As in Smith, the certified question is answered in the affirmative. While we find the district court’s conclusions consistent with our views in Smith, we nevertheless quash the opinion under review and remand for reconsideration in light of Jones v. State, 559 So.2d 204 (Fla.1990). We do not address the other issues raised by the parties.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.